DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11 July 2022 has been entered.
Response to Amendment
Acknowledgement is made to applicant’s amendment of claims 1 and 20. Claims 3, 8, 15 and 19 have been cancelled. Claims 21-24 are new additions. Claims 1-2, 4-7, 9-14, 16-18 and 20-24 are pending in this application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2, are rejected under 35 U.S.C. 103 as being unpatentable over Hada (US 2012/0118455 A1 – of record), in view of Ishiguro et al. (US 2010/0186861 A1 – of record), in view of Nagahara et al. (US 2016/0082780 A1 – of record), in view of Kujime (US 2015/0258858 A1), in view of Oba (US 2018/0319219 A1 – of record).
Claim Interpretation: The limitation “a tread portion having a designated mounting direction to a vehicle, wherein: the tread portion has an outer tread edge and an inner tread edge located at an outer side of the vehicle and at an inner side of the vehicle, respectively, when the tire is mounted on the vehicle” is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 1, Hada teaches a pneumatic tire 1, the tire includes a tread portion 2 having edge portions 2o and 2i – (corresponds to an outer tread edge and an inner tread edge, located at an outer side of the vehicle and at an inner side of the vehicle, respectively).
Circumferential grooves 3A – 3D – (corresponds to main grooves) each continuously extending in a tire circumferential direction, the main grooves including: an outer shoulder circumferential groove 3B  – (corresponds to an outer shoulder main groove continuously extending in the tire circumferential direction at an end most outer tread edge side), and an inner shoulder circumferential groove 3A  – (corresponds to an inner shoulder main groove continuously extending in the tire circumferential direction at an end most inner tread edge side).
An outer shoulder land portion 5B defined between the outer tread edge 2o and the outer shoulder main groove 3B, an inner shoulder land portion 5A defined between the inner tread edge 2i and the inner shoulder main groove 3A.
At outer middle land portion 5E – (corresponds to an at least one land portion) that is disposed between the outer shoulder main groove 3B and the inner shoulder main groove 3A, and that is disposed between the outer shoulder land portion 5B and the inner shoulder land portion 5A.
The outer shoulder land portion 5B has outer shoulder lateral grooves 12 extending from the outer shoulder main groove 5B toward the outer tread edge side 2o, the inner shoulder land portion 5A has inner shoulder lateral grooves 11B extending from the inner shoulder main groove 3A toward the inner tread edge side 2i.
The outer middle land portion 5E – (corresponds to an at least one land portion) includes outer middle lateral grooves 15 each including: a second outer middle lateral groove 15B – (construed as a first portion) communicating with circumferential groove 3B – (corresponds to one of the main grooves), and outer middle sipes 40 – (construed as a second portion) connected to the second outer middle lateral groove/first portion 15B so that the second outer middle lateral groove/first portion 15B is disposed between the circumferential groove 3B – (corresponds to one of the main grooves) and the outer middle sipes/second portion 40, the second outer middle lateral groove/first portion 15B having a larger groove width than the outer middle sipes/second portion 40.
Each of the outer shoulder lateral grooves 12 includes a first outer portion 12 extending in a tire axial direction at the outer tread edge side 2o, and a short sipe portion 17 – (construed as a second outer portion) that connects the first outer portion 12 to the outer shoulder main groove 3B.
Hada does not explicitly disclose the outer shoulder lateral grooves has a second outer portion with a smaller groove width and groove depth than a first outer portion; the use of tie bars; or the use of chamfers.
Ishiguro discloses a tire having a tread pattern suitable to provide enhanced dry performance while maintaining snow performance, see [0001]. The tread pattern is configured to have a fifth sub-groove 18 – (construed as a shoulder lateral groove) having a bottom raised portion 22 – (construed as a tie bar) disposed at its intersection with a second main groove 3 – (construed as a shoulder main groove). The tread pattern configured as such enhances the rigidity of the shoulder land portion, see [00331] and Fig. 1.
Nagahara discloses a tire having a tread pattern suitable to provide enhanced ice/ snow performance and steering stability, see [0001]. The tread pattern is configured to have a shoulder groove – (construed as an outer shoulder lateral groove) that comprises a shoulder groove main body portion 14 – (construed as a first outer portion) and a third shoulder sipe 12 – (construed as a second outer portion). The sipe portion 12 has a width that is smaller than the main body portion 14 – (corresponds to the second outer portion has a smaller groove width), see Fig. 1. And a depth that is set to 25% - 80% of the depth of the shoulder main groove 3. Additionally, the groove portion 14 has a depth that is set to 50% - 80% of the depth of the shoulder main groove. Thus, setting a reasonable depth of the sipe portion 12 to be 25% of the depth of the shoulder groove 3 portion and a reasonable depth of the groove portion 14 to be 50% of the depth of the shoulder groove 3 portion meets the claimed: second outer portion having a smaller groove depth than the first outer portion. Furthermore, one would consider the use of the percentages; as Nagahara discloses the sipe portion 12 and groove portion 14 configuration enables the shoulder groove 14 to open widely when contacting with the ground and to grasp a larger volume of snow, see [0053] - [0056]. 
Kujime discloses a pneumatic tire. The tire being configured such that the edges of all the circumferentially extending main grooves are chamfered in order to prevent uneven edge wear, see [0069] and Fig. 1 – (corresponds to chamfers extending in the tire circumferential direction and forming a circumferential edge of the inner shoulder land portion that directly abuts the inner shoulder main groove; and the at least one land portion includes chamfers that extend in the tire circumferential direction and form at least one circumferential edge of the at least one land portion that directly abuts at least one of the main grooves).
Oba discloses a pneumatic tire. The tire being configured to have an inboard shoulder chamfered portion 33 – (corresponds to at least one circumferential recess longitudinally extending in the tire circumferential direction and including a circumferential inner edge that directly abuts the inner shoulder main groove). And by providing the inboard shoulder chamfered portion, the inboard shoulder main groove can form a large snow column when driving on snow, resulting in improving snow performance, see [0087] and Fig. 1.
As to a width of the at least one circumferential recess in a tire axial direction being greater than a width of the chamfers of the inner shoulder land portion in the tire axial direction, and the at least one circumferential recess being recessed more than the chamfers of the inner shoulder land portion, and at least one of the tie bars is directly connected to the at least one circumferential recess, so that the at least one of the tie bars is sandwiched between the at least one circumferential recess and one of the chamfers of the inner shoulder land portion. As Oba discloses the inboard shoulder chamfered portion form a large snow column when driving on snow, resulting in improving snow performance. One would have good reason to form the inboard shoulder chamfered portion to have a width larger than and be recessed more than the chamfers of Kujime, as doing so is consistent with Oba’s intent to form a large snow column.
As to at least one of the tie bars is directly connected to the at least one circumferential recess, so that the at least one of the tie bars is sandwiched between the at least one circumferential recess and one of the chamfers of the inner shoulder land portion. As previously discussed, Ishiguro discloses a fifth sub-groove 18 – (construed as a shoulder lateral groove) having a bottom raised portion 22 – (construed as a tie bar) disposed at its intersection with a second main groove 3 – (construed as a shoulder main groove) to thereby provide enhanced dry performance while maintaining snow performance, see [0001]. And Oba discloses the inboard shoulder chamfered portions 33 being in communication with the inboard shoulder main groove 4 can be useful to form a large snow column, see [0088]. And Kujime discloses the edges of all the circumferentially extending main grooves are chamfered in order to prevent uneven edge wear. Thus, disposing Oba’s inboard shoulder chamfered portion to be in communication with one side of the shoulder lateral groove which contains a tie bar as taught by Ishiguro would predictably provide enhanced snow performance. And providing the other circumferentially extending edges with the chamfers of Kujime would predictably provide the tread pattern with enhanced uneven wear protection.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of Hada in the claimed manner as taught by Ishiguro, Nagahara and Kujime and Oba to provide the tire with the aforementioned benefits.
Moreover, as to construing a sipe as a groove: The examiner notes the written description discloses in [0011]; a groove width of as equal to or greater than 1.5 mm. Thus, Nagahara’s definition of a sipe having a width less than 2.0 mm and a groove having a width not less than 2.0 mm; meets the written description defined groove being equal to or greater than 1.5 mm. 
Regarding claim 2, modified Hada does not explicitly disclose the groove depth of the second outer portion is smaller than a tie bar depth from a tread surface of the inner shoulder land portion 3 to an outer surface of the tie bar.
However, as previously discussed, modified Hada discloses the sipe portion 17 – (construed as a second outer portion) has a depth that is set to 25% of the depth of the outer shoulder main groove 3B, and that setting the depth thereof to be smaller than the groove portion 12 – (construed as a first outer portion) provides a benefit of enabling the groove portion 12 to open widely when contacting with the ground and to grasp a larger volume of snow, see Nagahara [0055], [0053].
And further that the sipe portion 17 – (construed as a second outer portion) can moderate distortion between the outer shoulder lateral groove 12 and the outer shoulder circumferential groove 3B to resist uneven wear, see Hada [0054]; where the rigidity of the shoulder land portion can be increased by forming bottom raised part 22, so that the steering stability can be further enhanced on dry road surfaces and dry performance can be further improved, see Ishiguro [0035].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the groove depth as claimed to optimize the rigidity of the shoulder land portion which directly effects the steering stability of the tire while enhancing the tread pattern resistance to uneven wear as reasonably suggested by modified Hada.
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hada (US 2012/0118455 A1 – of record), in view of Ishiguro et al. (US 2010/0186861 A1 – of record), in view of Nagahara et al. (US 2016/0082780 A1 – of record), in view of Kujime (US 2015/0258858 A1), in view of Oba (US 2018/0319219 A1 – of record), as applied to claim 1 above and further in view of Yoshimura (US 2017/0210175 A1 as English translation for JP6668782B2).
Regarding claim 22, modified Hada does not explicitly disclose the outer shoulder land portion includes the use of chamfers.
As previously discussed, Kujime discloses a pneumatic tire being configured such that the edges of all the circumferentially extending main grooves are chamfered in order to prevent uneven edge wear, see [0069] and Fig. 1 – (corresponds to chamfers extending in the tire circumferential direction and forming a circumferential edge of the outer shoulder land portion that directly abuts the outer shoulder main groove).
Yoshimura discloses a pneumatic tire. The tire being configured to have a second shoulder land region 4E – (construed as an outer shoulder land portion) having disposed thereon a second shoulder chamfer portion 31 – (construed as a circumferential recess). The chamfer portion 31 being configured to extend longitudinally extending in the tire circumferential direction and including a circumferential inner edge that directly abuts the second shoulder main groove 3D – (construed as an outer shoulder main groove).
As to a width of the at least one circumferential recess of the outer shoulder land portion in the tire axial direction being greater than a width of the chamfers of the outer shoulder land portion in the tire axial direction, and the at least one circumferential recess of the outer shoulder land portion being recessed more than the chamfers of the outer shoulder land portion; and at least one of the second outer portion is directly connected to the at least one circumferential recess of the outer shoulder land portion, so that the at least one of the second outer portion is sandwiched between the at least one circumferential recess of the outer shoulder land portion and one of the chamfers of the outer shoulder land portion.
One would have good reason to form the second shoulder chamfer portion 31, and chamfers of Kujime in the claimed manner, as doing so is consistent with Yoshimura’s intent of improving on-snow performance and Kujime’s intent of providing uneven wear performance. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of Ishiguro in the claimed manner as taught by Nagahara, Kujime and Yoshimura to provide the tire with the aforementioned benefits.
Regarding claim 23, modified Hada does not explicitly disclose the inner middle land portion includes the use of chamfers.
As previously discussed, Kujime discloses a pneumatic tire being configured such that the edges of all the circumferentially extending main grooves are chamfered in order to prevent uneven edge wear, see [0069] and Fig. 1 – (corresponds to chamfers extending in the tire circumferential direction and forming a circumferential edge of the outer shoulder land portion that directly abuts the outer shoulder main groove).
Yoshimura discloses a pneumatic tire. The tire being configured to have a first middle land region 4B disposed between the second shoulder main groove 3D – (construed as an outer shoulder main groove) and the first shoulder main groove 3C – (construed as an inner shoulder main groove). The first middle land region 4B is configured to have a first middle chamfer portion 15 – (construed as at least one circumferential recess) which is disposed to longitudinally extend in the tire circumferential direction and including a circumferential inner edge that directly abuts the first shoulder main groove 3C – (construed as an inner shoulder main groove).
As to a width of the at least one circumferential recess of the inner middle land portion in the tire axial direction being greater than a width of the chamfers of the inner middle land portion in the tire axial direction, and the at least one circumferential recess of the inner middle land portion being recessed more than the chamfers of the inner middle land portion. As Yoshimura discloses the first middle chamfered portion can increase the circumferential edge component in the first middle land region 4B, therefore, it is possible to improve the on-snow performance. One would have good reason to form the first middle chamfered portion to have a width larger than and be recessed more than the chamfers of Kujime, as doing so is consistent with Yoshimura’s intent to improve on-snow performance.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hada (US 2012/0118455 A1 – of record), in view of Ishiguro et al. (US 2010/0186861 A1 – of record), in view of Nagahara et al. (US 2016/0082780 A1 – of record), in view of Kujime (US 2015/0258858 A1), in view of Oba (US 2018/0319219 A1 – of record), as applied to claim 1 above and further in view of Mukai et al. (US 2017/0368882 A1).
Regarding claim 24, modified Hada does not explicitly disclose the outer shoulder land portion includes the use of chamfers.
As previously discussed, Kujime discloses a pneumatic tire being configured such that the edges of all the circumferentially extending main grooves are chamfered in order to prevent uneven edge wear, see [0069] and Fig. 1 – (corresponds to chamfers extending in the tire circumferential direction and forming a circumferential edge of the outer middle land portion that directly abuts the outer shoulder main groove).
Mukai discloses a pneumatic tire. The tire being configured to have a chamfered portion 20 – (construed as at least one circumferential recess) disposed as longitudinally extending in the tire circumferential direction and including a circumferential outer edge that directly abuts the outboard shoulder main groove 3 – (construed as an outer shoulder main groove).
As to a width of the at least one circumferential recess of the outer middle land portion in the tire axial direction being greater than a width of the chamfers of the outer middle land portion in the tire axial direction, and the at least one circumferential recess of the outer middle land portion being recessed more than the chamfers of the outer middle land portion. As Mukai discloses the chamfered portion 20 suppresses occurring crack effectively so as to prevent uneven wear of the outboard middle land portion 10. One would have good reason to form the chamfered portion 20 to have a width larger than and be recessed more than the chamfers of Kujime, as doing so is consistent with Mukai’s intent to improve uneven wear.
Claims 1-2, 4-6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (US 2010/0186861 A1 – of record), in view of Nagahara et al. (US 2016/0082780 A1 – of record), in view of Kujime (US 2015/0258858 A1), in view of Oba (US 2018/0319219 A1 – of record).
Claim Interpretation: The limitation “a tread portion having a designated mounting direction to a vehicle, wherein: the tread portion has an outer tread edge and an inner tread edge located at an outer side of the vehicle and at an inner side of the vehicle, respectively, when the tire is mounted on the vehicle” is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claims 1, 6, Ishiguro teaches a pneumatic tire, the tire includes a tread portion 1 having edge portions CE – (corresponds to an outer tread edge and an inner tread edge, located at an outer side of the vehicle and at an inner side of the vehicle, respectively); a plurality of circumferentially extending main grooves 2-3 – (construed as main grooves each continuously extending in a tire circumferential direction), the plurality of circumferentially extending main grooves including an outer shoulder main groove 3 which continuously extending in a tire circumferential direction at an end most outer tread edge side and an inner shoulder main groove continuously extending in a tire circumferential direction at an end most inner tread edge side.
Two shoulder land portions 6 – (corresponds to an outer shoulder land portion defined between the outer tread edge and the outer shoulder main groove, and an inner shoulder land portion defined between the inner tread edge and the inner shoulder main groove).
Two middle land portions 5 – (corresponds to at least one land portion) that is disposed between the outer shoulder main groove 3 and the inner shoulder main groove 3, and that is disposed between the outer shoulder land portion 6 and the inner shoulder land portion 6.
The outer shoulder land portion 6 includes portions (19, 21) – (construed as outer shoulder lateral grooves) which extend from the outer shoulder main groove 3 toward the outer tread edge side; the inner shoulder land portion 6 includes portions (18, 22) – (construed as inner shoulder lateral grooves) which extend from the inner shoulder main groove 3 toward the inner tread edge side CE.
A middle land portion 5 – (corresponds to the at least one land portion) includes third sub-grooves 12 – (construed as lateral grooves) each including: an inside sub-groove 12A – (construed as a first portion) communicating with one of the main grooves, and an outside sub-groove 12B – (construed as a second portion) connected to the inside sub-groove/first portion so that the inside sub-groove/first portion is disposed between the one of the main grooves and the outside sub-groove/second portion, the inside sub-groove/first portion has a larger groove width than the outside sub-groove/second portion.
Each of the outer shoulder lateral grooves includes a sixth sub-groove 19 – (construed as a first outer portion) which extends in a tire axial direction at the outer tread edge side CE.
And a fifth sipe 21 – (construed as a second outer portion) that has a width of 1.5 mm, see [0024] and connects the sixth sub-groove 19 to the outer shoulder main groove 3 and that has a smaller groove width than the sixth sub-groove 19. 
Each of the inner shoulder lateral grooves includes a bottom raised part 22 – (construed as a tie bar), and the bottom raised part 22 is connected to the inner shoulder main groove 3.
Ishiguro does not explicitly disclose the fifth sipe 21 – (construed as a second outer portion) has a smaller groove depth than the sixth sub-groove 19 – (construed as a first outer portion) or the use of chamfers.
Nagahara discloses a tire having a tread pattern suitable to provide enhanced ice/ snow performance and steering stability, see [0001]. The tread pattern is configured to have a shoulder groove – (construed as an outer shoulder lateral groove) that comprises a shoulder groove main body portion 14 – (construed as a first outer portion) and a third shoulder sipe 12 – (construed as a second outer portion). The sipe portion 12 has a width that is smaller than the main body portion 14 – (corresponds to the second outer portion has a smaller groove width), see Fig. 1. And a depth that is set to 25% - 80% of the depth of the shoulder main groove 3. Additionally, the groove portion 14 has a depth that is set to 50% - 80% of the depth of the shoulder main groove. Thus, setting a reasonable depth of the sipe portion 12 to be 25% of the depth of the shoulder groove 3 portion and a reasonable depth of the groove portion 14 to be 50% of the depth of the shoulder groove 3 portion meets the claimed: second outer portion having a smaller groove depth than the first outer portion. Furthermore, one would consider the use of the percentages; as Nagahara discloses the sipe portion 12 and groove portion 14 configuration enables the shoulder groove 14 to open widely when contacting with the ground and to grasp a larger volume of snow, see [0053] - [0056]. 
Kujime discloses a pneumatic tire. The tire being configured such that the edges of all the circumferentially extending main grooves are chamfered in order to prevent uneven edge wear, see [0069] and Fig. 1 – (corresponds to chamfers extending in the tire circumferential direction and forming a circumferential edge of the inner shoulder land portion that directly abuts the inner shoulder main groove; and the at least one land portion includes chamfers that extend in the tire circumferential direction and form at least one circumferential edge of the at least one land portion that directly abuts at least one of the main grooves).
Oba discloses a pneumatic tire. The tire being configured to have an inboard shoulder chamfered portion 33 – (corresponds to at least one circumferential recess longitudinally extending in the tire circumferential direction and including a circumferential inner edge that directly abuts the inner shoulder main groove). And by providing the inboard shoulder chamfered portion, the inboard shoulder main groove can form a large snow column when driving on snow, resulting in improving snow performance, see [0087] and Fig. 1.
As to a width of the at least one circumferential recess in a tire axial direction being greater than a width of the chamfers of the inner shoulder land portion in the tire axial direction, and the at least one circumferential recess being recessed more than the chamfers of the inner shoulder land portion, and at least one of the tie bars is directly connected to the at least one circumferential recess, so that the at least one of the tie bars is sandwiched between the at least one circumferential recess and one of the chamfers of the inner shoulder land portion. As Oba discloses the inboard shoulder chamfered portion form a large snow column when driving on snow, resulting in improving snow performance. One would have good reason to form the inboard shoulder chamfered portion to have a width larger than and be recessed more than the chamfers of Kujime, as doing so is consistent with Oba’s intent to form a large snow column.
As to at least one of the tie bars is directly connected to the at least one circumferential recess, so that the at least one of the tie bars is sandwiched between the at least one circumferential recess and one of the chamfers of the inner shoulder land portion. As previously discussed, Ishiguro discloses a fifth sub-groove 18 – (construed as a shoulder lateral groove) having a bottom raised portion 22 – (construed as a tie bar) disposed at its intersection with a second main groove 3 – (construed as a shoulder main groove) to thereby provide enhanced dry performance while maintaining snow performance, see [0001]. And Oba discloses the inboard shoulder chamfered portions 33 being in communication with the inboard shoulder main groove 4 can be useful to form a large snow column, see [0088]. And Kujime discloses the edges of all the circumferentially extending main grooves are chamfered in order to prevent uneven edge wear. Thus, disposing Oba’s inboard shoulder chamfered portion to be in communication with one side of the shoulder lateral groove which contains a tie bar as taught by Ishiguro would predictably provide enhanced snow performance. And providing the other circumferentially extending edges with the chamfers of Kujime would predictably provide the tread pattern with enhanced uneven wear protection.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of Ishiguro in the claimed manner as taught by Nagahara, Kujime and Oba to provide the tire with the aforementioned benefits.
Moreover, as to construing a sipe as a groove: The examiner notes the written description discloses in [0011]; a groove width of as equal to or greater than 1.5 mm. Thus, Nagahara’s definition of a sipe having a width less than 2.0 mm and a groove having a width not less than 2.0 mm; meets the written description defined groove being equal to or greater than 1.5 mm.
Regarding claim 2, modified Ishiguro does not explicitly disclose the groove depth of the second outer portion is smaller than a tie bar depth from a tread surface of the inner shoulder land portion 3 to an outer surface of the tie bar; or it being 65% to 85% of the tie bar depth.
However, as previously discussed, modified Ishiguro discloses the sipe portion 17 – (construed as a second outer portion) has a depth that is set to 25% of the depth of the outer shoulder main groove 3B, and that setting the depth thereof to be smaller than the groove portion 12 – (construed as a first outer portion) provides a benefit of enabling the groove portion 12 to open widely when contacting with the ground and to grasp a larger volume of snow, see Nagahara [0055], [0053].
And further that the sipe portion 17 – (construed as a second outer portion) can moderate distortion between the outer shoulder lateral groove 12 and the outer shoulder circumferential groove 3B to resist uneven wear, see Hada [0054]; where the rigidity of the shoulder land portion can be increased by forming bottom raised part 22, so that the steering stability can be further enhanced on dry road surfaces and dry performance can be further improved, see Ishiguro [0035].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the groove depth as claimed to optimize the rigidity of the shoulder land portion which directly effects the steering stability of the tire while enhancing the tread pattern resistance to uneven wear as reasonably suggested by modified Ishiguro.
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claims 4-5, 9-10, modified Ishiguro discloses the fifth sipe 21 – (construed as a second outer portion) has a length in the tire axial direction larger than a length in the tire axial direction of the bottom raised part 22 – (construed as a tie bar), see Ishiguro figure above; 
And wherein a length of the bottom raised portion 22 is from 20% - 40% of a length SL in the width direction of the fifth sub-groove 18 – (construed as an inner shoulder lateral groove: where the bottom raised part is formed) is advantageous for creating a balance between noise and snow performance, see Ishiguro [0043]. And guidance provided by the figures:
[AltContent: textbox (Tie bar length)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

[AltContent: connector][AltContent: arrow][AltContent: textbox (5th Sipe length)][AltContent: textbox (5th Sub-groove length)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]

Thus, as depicted above, it is readily seen that the bottom raised part 22 – (construed as a tie bar) has a length that is at least 50% less than the fifth sipe 21 – (construed as a second outer portion) which corresponds to a length in the tire axial direction of the second outer portion is 150% to 250% of the length in the tire axial direction of the tie bar.
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claims 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (US 2010/0186861 A1 – of record), in view of Nagahara et al. (US 2016/0082780 A1 – of record), in view of Kujime (US 2015/0258858 A1), as applied to claim 1 above, and further in view of Nagase (US 2016/0236517 A1 – of record). 
Regarding claims 7, 11, while modified Ishiguro discloses the tread portion includes an outer middle land portion 5 adjacent to an inner side in the tire axial direction of the outer shoulder main groove 3, and an inner middle land portion 5 adjacent to an inner side in the tire axial direction of the inner shoulder main groove 3; it does not explicitly disclose the outer middle land portion has outer middle sipes that extend in the tire axial direction and that each have one end located within the outer middle land portion, or the inner middle land portion 5 has inner middle sipes crossing the inner middle land portion.
Nagase discloses a tire tread pattern suitable for improving steering stability on wet road as well as on dry road, see [0002]. The tread pattern is configured to have a first crown portion 8 – (construed as an outer middle land portion) which includes sipes 12 – (construed as outer middle sipes) that extend from a first shoulder main groove 3 – (construed as an outer shoulder groove) to terminate within the first crown portion 8; and a second crown portion 9 – (construed as an inner middle land portion) which includes sipes 11 – (construed as inner middle sipes) that extend from a second shoulder main groove 4 – (construed as an inner shoulder groove) completely across the second crown portion 9. Nagase further disclose such a configuration offers edge effects in a wide area to improve steering stability on wet roads and optimization of the rigidity of the crown land portions to further improve steering stability on dry roads, see [0044], [0051]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of modified Ishiguro in the claimed manner as taught by Nagase to provide the tire with the aforementioned benefits.
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (US 2010/0186861 A1 – of record), in view of Nagahara et al. (US 2016/0082780 A1 – of record), in view of Kujime (US 2015/0258858 A1), as applied to claim 1 above, and further in view of Hada (US 2012/0118455 A1 – of record).
Regarding claims 12-14, modified Ishiguro does not explicitly disclose the groove bottom of the second outer portion includes a first outer surface and a second outer surface, the first outer surface is connected to the groove bottom of the first outer portion and greatly inclined relative to the tire radial direction; or the tie bar includes a first inner surface that extends from the non-raised surface so as to be inclined relative to the tire radial direction, an angle of the first outer surface is larger than an angle of the first inner surface.
Hada discloses a tire tread pattern suitable for enhancing uneven wear resistance while maintaining drainage performance, see [0002]. The tread pattern is configured to have outer shoulder lateral grooves 12 including first outer portions 12 extending in a tire axial direction at the outer tread edge side 2o, and short sipe portions 17 – (construed as a second outer portion) that connects the first outer portions 12 to the outer shoulder main grooves 3B. 
[AltContent: arrow][AltContent: textbox (1st outer portion)][AltContent: arrow][AltContent: textbox (1st outer surface)][AltContent: arrow][AltContent: textbox (2nd outer surface)]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


And further as best depicted in the figure above, the groove bottom of the second outer portion includes a first outer surface and a second outer surface, the first outer surface is connected to the groove bottom of the first outer portion and greatly inclined relative to the tire radial direction. Hada discloses such a configuration can enhance the tread rigidity of the inner shoulder land portion having smaller tread rigidity than that of the outer shoulder land portion, and can substantially uniform the tread rigidities of the land portions and can enhance the uneven wear resistance and the steering stability, see [0052].
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
                 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Modified Ishiguro discloses as best depicted above, the bottom raised part 22 – (construed as a tie bar having a first inner surface) has a smaller angle with respect to the axial direction of the tire than the first outer surface of the short sipe portions 17 – (construed as a second outer portion). Ishiguro discloses the bottom raised portion having such a configuration, in addition to increasing the steering stability on dry road surfaces, the rigidity in the corner region of the land portion that forms the surface of the main grooves can be increased, and therefore slipping of the land portion is suppressed, which contributes to suppressing cabin noise, see [0042].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of modified Ishiguro in the claimed manner as taught by Hada to provide the tire with the aforementioned benefits.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (US 2010/0186861 A1 – of record), in view of Nagahara et al. (US 2016/0082780 A1 – of record), in view of Kujime (US 2015/0258858 A1), as applied to claim 1 above, and further in view of Oba (US 2018/0319219 A1 – of record).
Regarding claims 16-18, modified Ishiguro does not explicitly disclose the outer/inner shoulder land portion sipes configuration.
Oba discloses a tire tread pattern suitable for improving snow performance while maintaining steering stability on dry roads. The tread pattern is configured to have an outboard shoulder land portion 14 – (construed as an outer shoulder land portion) to include outboard shoulder sipes 37 – (construed as outer shoulder sipes) extending in the tire axial direction, the outboard shoulder sipes 37 include first outboard shoulder sipes 38 – (construed as first outer shoulder sipes) and second outboard shoulder sipes 39 – (construed as second outer shoulder sipes), each first outboard shoulder sipes 38 terminates at both ends thereof within the outboard shoulder land portion, each second outboard shoulder sipe has an inner end located outward of the first outer shoulder sipe in the tire axial direction, and extends to the outer tread edge To.
Inboard shoulder sipes 30 – (construed as inner shoulder sipes) includes inboard shoulder sipes extending in the tire axial direction, the inboard shoulder sipes include first inboard shoulder sipes 31 – (construed as first inner shoulder sipes) and second inboard shoulder sipes 32 – (construed as second inner shoulder sipes), each first inboard shoulder sipe 31 extends from the an inboard shoulder main groove 4 – (construed as an inner shoulder main groove) outward in the tire axial direction, and terminates within the inboard shoulder land portion 13 – (construed as an inner shoulder land portion), each second inboard shoulder sipe 32 has an inner end located outward of the first inboard shoulder sipe 31 in the tire axial direction, and extends to the inner tread edge Ti.
The outer middle sipes include outboard connecting sipes 24 – (construed as first outer middle sipes) that communicate with the outboard shoulder main groove 5 – (construed as an outer shoulder main groove), and semi-open sipes 25 – (construed as second outer middle sipes) that communicate with the outer crown main groove 3, the number of the first outer middle sipes 5 is smaller than number of the second outer middle sipes 6, see Fig. 3.
Oba discloses such a configuration improves wet performance and icy road performance while maintaining rigidity of the inboard/outboard shoulder land portion, and suppresses uneven wear of the land portion, see [0065], [0083], [0098].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of modified Ishiguro in the claimed manner as taught by Oba to provide the tire with the aforementioned benefits.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (US 2010/0186861 A1 – of record), in view of Nagahara et al. (US 2016/0082780 A1 – of record), in view of Kujime (US 2015/0258858 A1), in view of Oba (US 2018/0319219 A1 – of record).
Claim Interpretation: The limitation “a tread portion having a designated mounting direction to a vehicle, wherein: the tread portion has an outer tread edge and an inner tread edge located at an outer side of the vehicle and at an inner side of the vehicle, respectively, when the tire is mounted on the vehicle” is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 20, Ishiguro teaches a pneumatic tire, the tire includes a tread portion 1 having edge portions CE – (corresponds to an outer tread edge and an inner tread edge, located at an outer side of the vehicle and at an inner side of the vehicle, respectively); a plurality of circumferentially extending main grooves 2-3, the plurality of circumferentially extending main grooves including an outer shoulder main groove 3 which continuously extends in a tire circumferential direction at an end most outer tread edge side and an inner shoulder main groove continuously extending in a tire circumferential direction at an end most inner tread edge side.
Two shoulder land portions 6 – (corresponds to an outer shoulder land portion defined between the outer tread edge and the outer shoulder main groove, and an inner shoulder land portion defined between the inner tread edge and the inner shoulder main groove).
The outer shoulder land portion 6 includes portions (19, 21) – (construed as outer shoulder lateral grooves) which extend from the outer shoulder main groove 3 toward the outer tread edge side; the inner shoulder land portion 6 includes portions (18, 22) – (construed as inner shoulder lateral grooves) which extend from the inner shoulder main groove 3 toward the inner tread edge side CE.
Each of the outer shoulder lateral grooves includes a sixth sub-groove 19 – (construed as a first outer portion) which extends in a tire axial direction at the outer tread edge side CE; and a fifth sipe 21 – (construed as a second outer portion) that connects the sixth sub-groove 19 to the outer shoulder main groove 3 and that has a smaller groove width than the sixth sub-groove 19.
Each of the inner shoulder lateral grooves has a uniform width along an entirety of a ground contacting length thereof to include a bottom raised part 22 – (construed as a tie bar), and the bottom raised part 22 is connected to the inner shoulder main groove 3.
Ishiguro does not explicitly disclose the fifth sipe 21 – (construed as a second outer portion) has a smaller groove depth than the sixth sub-groove 19 – (construed as a first outer portion); or the use of chamfers.
Nagahara discloses a tire having a tread pattern suitable to provide enhanced ice/ snow performance and steering stability, see [0001]. The tread pattern is configured to have a shoulder groove – (construed as an outer shoulder lateral groove) that comprises a shoulder groove main body portion 14 – (construed as a first outer portion) and a third shoulder sipe 12 – (construed as a second outer portion). The sipe portion 12 has a width that is smaller than the main body portion 14 – (corresponds to the second outer portion has a smaller groove width), see Fig. 1. And a depth that is set to 25% - 80% of the depth of the shoulder main groove 3. Additionally, the groove portion 14 has a depth that is set to 50% - 80% of the depth of the shoulder main groove. Thus, setting a reasonable depth of the sipe portion 12 to be 25% of the depth of the shoulder groove 3 portion and a reasonable depth of the groove portion 14 to be 50% of the depth of the shoulder groove 3 portion meets the claimed: second outer portion having a smaller groove depth than the first outer portion. Furthermore, one would consider the use of the percentages; as Nagahara discloses the sipe portion 12 and groove portion 14 configuration enables the shoulder groove 14 to open widely when contacting with the ground and to grasp a larger volume of snow, see [0053] - [0056]. 
Kujime discloses a pneumatic tire. The tire being configured such that the edges of all the circumferentially extending main grooves are chamfered in order to prevent uneven edge wear, see [0069] and Fig. 1 – (corresponds to chamfers extending in the tire circumferential direction and forming a circumferential edge of the inner shoulder land portion that directly abuts the inner shoulder main groove; and the at least one land portion includes chamfers that extend in the tire circumferential direction and form at least one circumferential edge of the at least one land portion that directly abuts at least one of the main grooves).
Oba discloses a pneumatic tire. The tire being configured to have an inboard shoulder chamfered portion 33 – (corresponds to at least one circumferential recess longitudinally extending in the tire circumferential direction and including a circumferential inner edge that directly abuts the inner shoulder main groove). And by providing the inboard shoulder chamfered portion, the inboard shoulder main groove can form a large snow column when driving on snow, resulting in improving snow performance, see [0087] and Fig. 1.
As to a width of the at least one circumferential recess in a tire axial direction being greater than a width of the chamfers of the inner shoulder land portion in the tire axial direction, and the at least one circumferential recess being recessed more than the chamfers of the inner shoulder land portion, and at least one of the tie bars is directly connected to the at least one circumferential recess, so that the at least one of the tie bars is sandwiched between the at least one circumferential recess and one of the chamfers of the inner shoulder land portion. As Oba discloses the inboard shoulder chamfered portion form a large snow column when driving on snow, resulting in improving snow performance. One would have good reason to form the inboard shoulder chamfered portion to have a width larger than and be recessed more than the chamfers of Kujime, as doing so is consistent with Oba’s intent to form a large snow column.
As to at least one of the tie bars is directly connected to the at least one circumferential recess, so that the at least one of the tie bars is sandwiched between the at least one circumferential recess and one of the chamfers of the inner shoulder land portion. As previously discussed, Ishiguro discloses a fifth sub-groove 18 – (construed as a shoulder lateral groove) having a bottom raised portion 22 – (construed as a tie bar) disposed at its intersection with a second main groove 3 – (construed as a shoulder main groove) to thereby provide enhanced dry performance while maintaining snow performance, see [0001]. And Oba discloses the inboard shoulder chamfered portions 33 being in communication with the inboard shoulder main groove 4 can be useful to form a large snow column, see [0088]. And Kujime discloses the edges of all the circumferentially extending main grooves are chamfered in order to prevent uneven edge wear. Thus, disposing Oba’s inboard shoulder chamfered portion to be in communication with one side of the shoulder lateral groove which contains a tie bar as taught by Ishiguro would predictably provide enhanced snow performance. And providing the other circumferentially extending edges with the chamfers of Kujime would predictably provide the tread pattern with enhanced uneven wear protection.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of Ishiguro in the claimed manner as taught by Nagahara, Kujime and Oba to provide the tire with the aforementioned benefits.
Moreover, as to construing a sipe as a groove: The examiner notes the written description discloses in [0011]; a groove width of as equal to or greater than 1.5 mm. Thus, Nagahara’s definition of a sipe having a width less than 2.0 mm and a groove having a width not less than 2.0 mm; meets the written description defined groove being equal to or greater than 1.5 mm.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (US 2010/0186861 A1 – of record), in view of Nagahara et al. (US 2016/0082780 A1 – of record), in view of Kujime (US 2015/0258858 A1), in view of Yoshimura (US 2017/0210175 A1 as English translation for JP6668782B2), in view of Oba (US 2018/0319219 A1 – of record).
Claim Interpretation: The limitation “a tread portion having a designated mounting direction to a vehicle, wherein: the tread portion has an outer tread edge and an inner tread edge located at an outer side of the vehicle and at an inner side of the vehicle, respectively, when the tire is mounted on the vehicle” is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 21, Ishiguro teaches a pneumatic tire, the tire includes a tread portion 1 having edge portions CE – (corresponds to an outer tread edge and an inner tread edge, located at an outer side of the vehicle and at an inner side of the vehicle, respectively); a plurality of circumferentially extending main grooves 2-3 – (construed as main grooves each continuously extending in a tire circumferential direction), the plurality of circumferentially extending main grooves including an outer shoulder main groove 3 which continuously extending in a tire circumferential direction at an end most outer tread edge side and an inner shoulder main groove 3 continuously extending in a tire circumferential direction at an end most inner tread edge side.
Two shoulder land portions 6 – (corresponds to an outer shoulder land portion defined between the outer tread edge and the outer shoulder main groove, and an inner shoulder land portion defined between the inner tread edge and the inner shoulder main groove).
Two middle land portions 5 – (corresponds to at least one land portion) that is disposed between the outer shoulder main groove 3 and the inner shoulder main groove 3, and that is disposed between the outer shoulder land portion 6 and the inner shoulder land portion 6.
The outer shoulder land portion 6 includes portions (19, 21) – (construed as outer shoulder lateral grooves) which extend from the outer shoulder main groove 3 toward the outer tread edge side; the inner shoulder land portion 6 includes portions (18, 22) – (construed as inner shoulder lateral grooves) which extend from the inner shoulder main groove 3 toward the inner tread edge side CE.
A middle land portion 5 – (corresponds to the at least one land portion) includes third sub-grooves 12 – (construed as lateral grooves) each including: an inside sub-groove 12A – (construed as a first portion) communicating with one of the main grooves, and an outside sub-groove 12B – (construed as a second portion) connected to the inside sub-groove/first portion so that the inside sub-groove/first portion is disposed between the one of the main grooves and the outside sub-groove/second portion, the inside sub-groove/first portion has a larger groove width than the outside sub-groove/second portion.
Each of the outer shoulder lateral grooves includes a sixth sub-groove 19 – (construed as a first outer portion) which extends in a tire axial direction at the outer tread edge side CE. And a fifth sipe 21 – (construed as a second outer portion) that connects the sixth sub-groove 19 to the outer shoulder main groove 3 and that has a smaller groove width than the sixth sub-groove 19. 
Ishiguro does not explicitly disclose the fifth sipe 21 – (construed as a second outer portion) has a smaller groove depth than the sixth sub-groove 19 – (construed as a first outer portion) or the use of chamfers.
Nagahara discloses a tire having a tread pattern suitable to provide enhanced ice/ snow performance and steering stability, see [0001]. The tread pattern is configured to have a shoulder groove – (construed as an outer shoulder lateral groove) that comprises a shoulder groove main body portion 14 – (construed as a first outer portion) and a third shoulder sipe 12 – (construed as a second outer portion). The sipe portion 12 has a width that is smaller than the main body portion 14 – (corresponds to the second outer portion has a smaller groove width), see Fig. 1. And a depth that is set to 25% - 80% of the depth of the shoulder main groove 3. Additionally, the groove portion 14 has a depth that is set to 50% - 80% of the depth of the shoulder main groove. Thus, setting a reasonable depth of the sipe portion 12 to be 25% of the depth of the shoulder groove 3 portion and a reasonable depth of the groove portion 14 to be 50% of the depth of the shoulder groove 3 portion meets the claimed: second outer portion having a smaller groove depth than the first outer portion. Furthermore, one would consider the use of the percentages; as Nagahara discloses the sipe portion 12 and groove portion 14 configuration enables the shoulder groove 14 to open widely when contacting with the ground and to grasp a larger volume of snow, see [0053] - [0056]. 
Kujime discloses a pneumatic tire. The tire being configured such that the edges of all the circumferentially extending main grooves are chamfered in order to prevent uneven edge wear, see [0069] and Fig. 1 – (corresponds to chamfers extending in the tire circumferential direction and forming a circumferential edge of the outer shoulder land portion that directly abuts the outer shoulder main groove; and the at least one land portion includes chamfers that extend in the tire circumferential direction and form at least one circumferential edge of the at least one land portion that directly abuts at least one of the main grooves).
Yoshimura discloses a pneumatic tire. The tire being configured to have a second shoulder land region 4E – (construed as an outer shoulder land portion) having disposed thereon a second shoulder chamfer portion 31 – (construed as a circumferential recess). The chamfer portion 31 being configured to extend longitudinally extending in the tire circumferential direction and including a circumferential inner edge that directly abuts the second shoulder main groove 3D – (construed as an outer shoulder main groove). And by providing the second shoulder chamfer portion 31, the second shoulder main groove 3D can improve the on-snow performance. Further, the second shoulder chamfer portion 31 can partially decrease the ground contacting area of the second shoulder block 7E, therefore, it is possible to improve the wet performance, see [0212] and Fig. 6.
As to a width of the at least one circumferential recess in a tire axial direction being greater than a width of the chamfers of the outer shoulder land portion in the tire axial direction, and the at least one circumferential recess being recessed more than the chamfers of the outer shoulder land portion. As Yoshimura discloses the second shoulder chamfered portion is suitable for improving on-snow performance. One would have good reason to form the second shoulder chamfered portion to have a width larger than and be recessed more than the chamfers of Kujime, as doing so is consistent with Yoshimura’s intent to improve on-snow performance.
As to each of the inner shoulder lateral grooves has a tie bar raised at a groove bottom thereof, and the tie bar is connected to the inner shoulder main groove, and at least one of the second outer portions is directly connected to the at least one circumferential recess, so that the at least one of the second outer portions is sandwiched between the at least one circumferential recess and one of the chamfers of the outer shoulder land portion. As previously discussed, Ishiguro discloses a fifth sub-groove 18 – (construed as a shoulder lateral groove) having a bottom raised portion 22 – (construed as a tie bar) disposed at its intersection with a second main groove 3 – (construed as a shoulder main groove) to thereby provide enhanced dry performance while maintaining snow performance, see [0001]. And Oba discloses the inboard shoulder chamfered portions 33 being in communication with the inboard shoulder main groove 4 can be useful to form a large snow column, see [0088]. And Kujime discloses the edges of all the circumferentially extending main grooves are chamfered in order to prevent uneven edge wear. Thus, disposing Oba’s inboard shoulder chamfered portion to be in communication with one side of the shoulder lateral groove which contains a tie bar as taught by Ishiguro would predictably provide enhanced snow performance. And providing the other circumferentially extending edges with the chamfers of Kujime would predictably provide the tread pattern with enhanced uneven wear protection.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of Ishiguro in the claimed manner as taught by Nagahara, Kujime, Yoshimura and Oba to provide the tire with the aforementioned benefits.
Moreover, as to construing a sipe as a groove: The examiner notes the written description discloses in [0011]; a groove width of as equal to or greater than 1.5 mm. Thus, Nagahara’s definition of a sipe having a width less than 2.0 mm and a groove having a width not less than 2.0 mm; meets the written description defined groove being equal to or greater than 1.5 mm.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 9-14, 16-18 and 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749